DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 20170166115 A1) in view of Inoue et al. (US 20170116862 A1) in further view of Beaurepaire et al. (US 20170118307 A1).

Regarding Claim 1, Pal teaches a vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”), the vehicle travel control system comprising:  5a first vehicle including a first radio communication circuit (Pal, [0026] first vehicle…may be configured to communicate with the parking control unit…via the communication network, [0059] “The wireless communication system…may include components such as, an antenna, a telematics unit, a radio frequency (RF) transceiver”) and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106)); 10a second vehicle including a second radio communication circuit (Pal, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to…via the communication network “) and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106)), wherein the vehicle travel control system controls traveling of at least the first 15vehicle and the second vehicle through at least the first radio communication circuit and the second radio communication circuit (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, [0026] “first vehicle…may be configured to communicate with the parking control unit…via the communication network”, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”), and wherein when the first vehicle is stopped in a parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the first vehicle 20stopped in the parking area is in a given state (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”). 

Pal does not teach the first vehicle being configured to measure a first distance to an obstacle in a first direction along a first traveling direction and a second distance to an obstacle in a second direction opposite to the first direction along the first traveling, the second vehicle having a given width in a direction perpendicular to a second traveling direction, and a third vehicle a direction perpendicular to a second traveling direction, the first distance measured by the first vehicle is smaller than the given width of the second vehicle  and a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the second vehicle, 25the first vehicle is caused to travel in a direction of moving away from the third vehicle along the first traveling direction, and the second 

Inoue teaches the first vehicle being configured to measure a first distance to an obstacle in a first direction along a first traveling direction (Inoue, [0058] “the surrounding information detection unit…calculates a first distance between a reference position of all images in the image…and the detected object”, [0071] “traveling route…of the own vehicle”) and a second distance to an obstacle in a second direction opposite to the first direction along the first traveling direction (Inoue, [0058] the surrounding information detection unit...calculates a second distance between the detected object and the own vehicle”, [0071] Fig 6, traveling route 101a of the own vehicle”), the second vehicle having a given width in a direction perpendicular to a second traveling direction (Inoue, Fig 6,  Examiner interprets second vehicle as vehicle (121) with the width perpendicular to travel direction (121a) ); and a third vehicle a direction perpendicular to a second traveling direction (Inoue, Fig 6,  Examiner interprets third vehicle as vehicle (123)), the first distance measured by the first vehicle is smaller than the given width of the second vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), 25the first vehicle is caused to travel in a direction of moving away from the third vehicle along the first traveling direction (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle), and the second vehicle is caused to travel between the first vehicle and the third vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123).

Pal also does not teach the third vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels and the third vehicle stopped in the passage area is not in the given state.  However Beaurepaire teaches these limitations.  

Beaurepaire teaches the third vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area) and the third vehicle stopped in the passage area is not in the given state (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.

Regarding Claim 2, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 1, wherein when the first vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the first vehicle stopped in the parking area is in the given state (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”).

Pal, as modified, does not teach the third vehicle is 5stopped in the passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels and the third vehicle stopped in the passage area is not in the given state.

Beaurepaire teaches the third vehicle is 5stopped in the passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area” and the third vehicle stopped in the passage area is not in the given state (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

Pal, as modified, also does not teach a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the 10second vehicle, the first vehicle is caused to travel a given distance in a direction of moving away from the third vehicle along the first traveling direction and stop, and the second vehicle is caused to travel between the first vehicle and the third vehicle.  However, Inoue teaches these limitations.

Inoue teaches a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the 10second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), the first vehicle is caused to travel a given distance in a direction of moving away from the third vehicle along the first traveling direction and stop (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle.), and the second vehicle is caused to travel between the first vehicle and the third vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.
Regarding Claim 3, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”) according to claim 1, wherein when the first vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the first vehicle stopped in the parking area is in the given state (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”), 

Pal, as modified, does not teach the first distance measured by the first vehicle is smaller than the given width of the second vehicle, and a sum of the first distance and the second distance measured by the first vehicle is smaller than the 25given width of the second vehicle, the first vehicle is prevented from traveling in a direction of moving away from the third vehicle along the first traveling.  However, Inoue teaches these limitations.

Inoue teaches the first distance measured by the first vehicle is smaller than the given width of the second vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the first vehicle is smaller than the 25given width of the second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), the first vehicle is prevented from traveling in a direction of moving away from the third vehicle along the first traveling direction (Inoue, [0069] “…the controller…determines whether or not the input unit…receives an operation to stop the notice of the travel”).  

Pal, as modified, also does not teach the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the first vehicle travels and the third vehicle stopped in the passage area is not in the given. However, Beaurepaire teaches these limitations.

Beaurepaire teaches the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”) and the third vehicle stopped in the passage area is not in the given state  (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.

Regarding Claim 4, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”) according to claim 1, wherein the given state is a state in which a vehicle is capable of traveling (Pal, [0035] “an operational mode of one of the set of first vehicles…such as the first vehicle…is switched ON, even after the ignition of the first vehicle…is turned OFF”).
Regarding Claim 5, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] parking control unit”) according to claim 1. Pal, as modified, does not teach wherein the third vehicle includes a third radio communication circuit, and wherein 10the third vehicle is configured to output a state of the third vehicle through the third radio communication circuit.  However, Inoue teaches these limitations.

Inoue teaches wherein the third vehicle includes a third radio communication circuit (Inoue, [0052] “The radio communication unit…includes a receiving antenna…a receiving unit…to receive various information transmitted from the other vehicle via the receiving antenna”), and wherein 10the third vehicle is configured to output a state of the third vehicle through the third radio communication circuit (Inoue, [0043] “The information acquisition unit... a radio communication unit…to receive (obtain) the detected object information of the other vehicle by performing the radio communication with the other vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by 

Regarding Claim 6, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] parking control unit”) according to claim 1. Pal, as modified, does not teach wherein 15the third vehicle is configured to be externally controlled in traveling.  However, Beaurepaire teaches this limitation (Beaurepaire, [0104] “…communications, which is capable of operating in the system”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include externally controlling the third vehicle as taught by Beaurepaire in order to determine the state of the vehicle in the parking lot.
Regarding Claim 7, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] parking control unit”) according to claim 1.  Pal, as modified, does not teach a fourth radio communication circuit installed stationarily; and 20a server configured to communicate with the fourth radio communication unit.  However, Beaurepaire teaches these limitations.
Beaurepaire teaches a fourth radio communication circuit installed stationarily (Beaurepaire [0025] “enables a location based service, such as a navigation application and/or system, to identify parking spaces for multiple vehicles belonging to a group based on a common destination”, [0052] “communication network...of system... includes one or more network...general packet radio service”) and 20a server configured to communicate with the fourth radio communication unit (Beaurepaire, Fig 6 server (692) , communication interface (670)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include server configured to communicate with the fourth radio 

Regarding Claim 8, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] parking control unit”) according to claim 7, wherein 25when the first vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the first vehicle37 stopped in the parking area is in the given state, (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”).
Pal, as modified, does not teach the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels and the third vehicle stopped in the passage area is not in the given state. However, Beaurepaire teaches these.

Beaurepaire teaches the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”) and the third vehicle stopped in the passage area is not in the given state  (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

Pal, as modified, also does not teach the first distance measured by the first vehicle is smaller than the given width of the second, and a sum of the first distance and the second distance measured by the first vehicle is larger than the 5given width of the second vehicle, the server causes the first vehicle to travel in a direction of moving away from the third vehicle along the first traveling direction, and causes the 

Inoue teaches the first distance measured by the first vehicle is smaller than the given width of the second vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the first vehicle is larger than the 5given width of the second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), the server causes the first vehicle to travel in a direction of moving away from the third vehicle along the first traveling direction (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0162]  “The server…is provided with a communication unit…and a controller…which correspond to the information acquisition unit…and the controller…described above, respectively. A navigation…”), and causes the second vehicle to travel between the first vehicle and the third vehicle (Inoue, Fig 6 shows the travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123), [0162] “The server…is provided with a communication unit…and a controller…which correspond to the information acquisition unit…and the controller…described above, respectively. A navigation…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by 
Regarding Claim 9, Modified Pal teaches 10Reagrding ClaReathe vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 1, wherein the first vehicle is provided as at least a plurality of vehicles (Pal, [0026] “The set of first vehicles...may correspond to one or more vehicles that may be parked in a parking area of the parking environment”). 

Regarding Claim 10, Modified Pal teaches the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 1, 15wherein the parking area has at least a first parking area and a second parking area (Pal, Fig 5 shows a first parking area and a second parking area), wherein the passage area is located between the first parking area and the second parking area (Pal, Fig 5 shows the passage area between the first parking area and a second parking area) , and wherein 20the first vehicle is allowed to park in at least one of the first parking area and the second parking area (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, Fig 1 shows the first vehicle parked in the first parking area and second parking area).
Regarding Claim 11, Pal teaches the  control method of a vehicle travel control system (Pal, [0019] “parking control unit”) for a parking lot, the vehicle travel control system including:  25a first vehicle including a first radio communication circuit (Pal, [0026] first vehicle…may be configured to communicate with the parking control unit…via the communication network, [0059] “The wireless communication system…may include components such as, an antenna, a telematics unit, a radio frequency (RF) transceiver”) and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106)), a second vehicle including a second radio communication circuit (Pal, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to…via the communication network “)  and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106), and the vehicle travel control system being configured to control traveling of at least the first vehicle and the second vehicle through at least the first radio communication circuit and the second radio communication circuit (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, [0026] “first vehicle…may be configured to communicate with the parking control unit…via the communication network”, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”), 10the control method comprising: when the first vehicle is stopped in a parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the first vehicle stopped in the parking area is in a given state (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”). 

Pal does not teach the first vehicle being configured to measure a first distance to an obstacle in a first direction along a38 first traveling direction and a second distance to an obstacle in a second direction opposite to the first direction along the first traveling direction the second vehicle having a 5given width in a direction perpendicular to a second traveling direction; and a third vehicle, the first distance measured by the first vehicle is smaller than the given width of the second vehicle, and a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the second vehicle, causing the first vehicle to travel in a direction of moving away from the 20third vehicle along the first traveling direction; and causing the second vehicle to travel between the first vehicle and the third vehicle.  However, Inoue teaches these limitations.
Inoue teaches  the first vehicle being configured to measure a first distance to an obstacle in a first direction along a38 first traveling direction (Inoue, [0058] “the surrounding information detection unit…calculates a first distance between a reference position of all images in the image…and the detected object”, [0071] “traveling route…of the own vehicle”)  and a second distance to an obstacle in a second direction opposite to the first direction along the first traveling direction (Inoue, [0058] the surrounding information detection unit...calculates a second distance between the detected object and the own vehicle”, [0071] Fig 6, traveling route 101a of the own vehicle”); the second vehicle having a 5given width in a direction perpendicular to a second traveling direction (Inoue, Fig 6,  Examiner interprets second vehicle as vehicle (121) with the width perpendicular to travel direction (121a) ); and a third vehicle (Inoue, Fig 6,  Examiner interprets third vehicle as vehicle (123)), the first distance measured by the first vehicle is smaller than the given width of the second vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), 20causing the first vehicle to travel in a direction of moving away from the third vehicle along the first traveling direction (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0162]  “The server…is provided with a communication unit…and a controller…which correspond to the information acquisition unit…and the controller…described above, respectively. A navigation…”); and causing the second vehicle to travel between the first vehicle and the third 5vehicle (Inoue, Fig 6 shows the travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123), [0162] “The server…is provided with a communication unit…and a controller…which correspond to the information acquisition unit…and the controller…described above, respectively. A navigation…”).
Pal also does not teach the third vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels and the third vehicle stopped in the 15passage area is not in the given state. However, Beaurepaire teaches these limitations.

Beaurepaire teaches the third vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area), the third vehicle stopped in the passage area is not in the given state (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.

Regarding Claim 12, Modified Pal teaches the control method of the vehicle travel control system for a parking 25lot (Pal, “[0019] parking control unit”)  according to claim 11, comprising: when the first vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the first vehicle stopped in the parking area is in the given (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”). 
Pal, as modified, does not teach the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 39 the first traveling direction in which the first vehicle travels and the third vehicle stopped in the passage area is not in the given state.

Beaurepaire teaches the third vehicle is 5stopped in the passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area” and the third vehicle stopped in the passage area is not in the given state (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).

Pal, as modified, also does not teach a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the 5second vehicle, causing the first vehicle to travel a given distance in a direction of moving away from the third vehicle along the first traveling direction and stop; and causing the second vehicle to travel between the first vehicle and the third vehicle.  However, Inoue teaches these limitations.

Inoue teaches a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the 5second vehicle  (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), causing the first vehicle to travel a given distance in a direction of moving away from the third vehicle along the first traveling direction and stop (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle); and causing the second vehicle to travel between the first vehicle and the third vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.
Regarding Claim 13, Modified Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”) according to claim 11, comprising: when the first vehicle is stopped in the parking area (Pal, Fig 1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked) and the first vehicle stopped in the parking area is in the given state (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”).

Pal, as modified, does not teach the first distance measured by the first vehicle is smaller than the given width of the second vehicle, and a sum of the first distance and the second distance measured by the first vehicle is smaller than the 20given width of the second vehicle, preventing the first vehicle from traveling in a direction of moving away from the third vehicle along the first traveling direction.  However, Inoue teaches these limitations.

Inoue teaches Inoue teaches the first distance measured by the first vehicle is smaller than the given width of the second vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the first vehicle is smaller than the 25given width of the second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), preventing the first vehicle from traveling in a direction of moving away from the third vehicle along the first traveling direction (Inoue, [0069] “…the controller…determines whether or not the input unit…receives an operation to stop the notice of the travel”).  

Pal, as modified, also does not teach the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the first vehicle travels and the third vehicle stopped in the passage area is not in the given state. However, Beaurepaire teaches these limitations.

Beaurepaire teaches the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”) and the third vehicle stopped in the passage area is not in the given state  (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.

Regarding Claim 14, Modified Pal teaches the control method of the vehicle travel control system for a parking 25lot (Pal, [0019] “parking control unit”) according to claim 11, wherein the given state is a state in which a vehicle is capable of traveling (Pal, [0035] “an operational mode of one of the set of first vehicles…such as the first vehicle…is switched ON, even after the ignition of the first vehicle…is turned OFF”).
Regarding Claim 15, Modified Pal teaches the control method of the vehicle travel control system for a parking lot Pal, [0019] parking control unit”) according to claim 11.  Pal, as modified, does not teach wherein the third vehicle includes a third radio communication circuit, and wherein 5the third vehicle is configured to output a state of the third vehicle through the third radio communication circuit.  However, Inoue teaches these limitations.

Inoue teaches wherein the third vehicle includes a third radio communication circuit (Inoue, [0052] “The radio communication unit…includes a receiving antenna…a receiving unit…to receive various information transmitted from the other vehicle via the receiving antenna”), and wherein 10the third vehicle is configured to output a state of the third vehicle through the third radio communication circuit (Inoue, [0043] “The information acquisition unit... a radio communication unit…to receive (obtain) the detected object information of the other vehicle by performing the radio communication with the other vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.

Regarding Claim 16, Modified Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, [0019] parking control unit”) according to claim 11, wherein 10the third vehicle is configured to be externally controlled in traveling.  However, Beaurepaire teaches this limitation (Beaurepaire, [0104] “…communications, which is capable of operating in the system”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include externally controlling the third vehicle as taught by Beaurepaire in order to determine the state of the vehicle in the parking lot.
Regarding Claim 17, Modified Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, [0019] parking control unit”) according to claim 11.  Pal, as modified, does not teach wherein the vehicle travel control system comprises:  15a fourth radio communication unit installed stationarily; and a server configured to communicate with the fourth radio communication circuit.  However, Beaurepaire teaches these limitations.
Beaurepaire teaches wherein the vehicle travel control system comprises:  a fourth radio communication circuit installed stationarily (Beaurepaire [0025] “enables a location based service, such as a navigation application and/or system, to identify parking spaces for multiple vehicles belonging to a group based on a common destination”, [0052] “communication network...of system... includes one or more network...general packet radio service”) and 20a server configured to communicate with the fourth radio communication unit (Beaurepaire, Fig 6 server (692) , communication interface (670)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include server configured to communicate with the fourth radio communication unit as taught by Beaurepaire in order to communicate with a fourth vehicle in the network. 

Regarding Claim 18, Modified Pal teaches the control method of the vehicle travel control system for a parking 20lot (Pal, [0019] parking control unit”) according to claim 17, wherein when the first vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the first vehicle stopped in the parking area is in the given state (Pal, [0028] “first vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of first vehicles…is switched ON, even after the ignition of the first vehicle…is turned OFF”).
Pal, as modified, also does not teach the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the first vehicle travels and the third vehicle stopped in the passage area is not in the given state. However, Beaurepaire teaches these limitations.

Beaurepaire teaches the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the first vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”) and the third vehicle stopped in the passage area is not in the given state  (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

Pal, as modified, does not teach the first distance measured by the first vehicle is smaller than the given width of the second vehicle, and a sum of the first distance and the second distance measured by the 

Inoue teaches the first distance measured by the first vehicle is smaller than the given width of the second vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the first vehicle is larger than the41 given width of the second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), causing the first vehicle to travel in a direction of moving away from the third vehicle along the first traveling direction (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0162]  “The server…is provided with a communication unit…and a controller…which correspond to the information acquisition unit…and the controller…described above, respectively. A navigation…”); and causing the second vehicle to travel between the first vehicle and the third 5vehicle (Inoue, Fig 6 shows the travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123), [0162]  “The server…is provided with a communication unit…and a controller…which correspond to the information acquisition unit…and the controller…described above, respectively. A navigation…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by 
Regarding Claim 19, Modified Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 11, wherein the first vehicle is provided as at least a plurality of vehicles (Pal, [0026] “The set of first vehicles...may correspond to one or more vehicles that may be parked in a parking area of the parking environment”). 

Regarding Claim 20, Modified Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 11, wherein the parking area has at least a first parking area and a second parking area (Pal, Fig 5 shows a first parking area and a second parking area), wherein the passage area is located between the first parking area and the second parking area (Pal, Fig 5 shows the passage area between the first parking area and a second parking area), wherein 15the passage area is located between the first parking area and the second parking area (Pal, Fig 5 shows the passage area between the first parking area and a second parking area), and wherein the first vehicle is allowed to park in at least one of the first parking area and the second parking area (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, Fig 1 shows the first vehicle parked in the first parking area and second parking area).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662